



EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 9th day of
October, 2015, between Foundation Building Materials, LLC (the “Company”) and
James Carpenter (the “Employee”) (each of the foregoing individually a “Party”
and collectively the “Parties”).
WHEREAS, the Company wishes to employ the Employee and the Employee wishes to be
employed by the Company, in each case, on the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound, hereby agree as follows:
1.Employment. The Employee’s employment hereunder shall commence on the Closing
Date (as defined in such agreement) of the transactions contemplated by that
certain Transaction Agreement dated as of August 19, 2015, by and among CI (FBM)
Holdings LLC, CI FBM AIV Mini-Master L.P., FBM AIV Blocker Inc., FBM AIV Blocker
II Inc., FBM Intermediate Inc., FBM Intermediate Holdings LLC, CI Capital
Investors II, L.P., CI Capital Investors II (AIV-A), L.P., CI Capital Investors
II (AIV), L.P., and LSF9 Cypress Holdings LLC (the “Purchase Agreement”), or
such other date as may be mutually agreed between the Parties (the “Effective
Date”) and end on the date the Employee’s employment is terminated pursuant to
Section 3 hereof (the “Employment Period”). In the event that the Purchase
Agreement is terminated in accordance with its terms prior to the Closing of the
transactions contemplated thereby, this Agreement shall immediately terminate
and be null and void and without effect. During the Employment Period, the
Employee will devote his full business time and use his best efforts to advance
the business and welfare of the Company and its subsidiaries and affiliates and
will not engage in (i) any other employment or business activities, or (ii) any
other activities for any direct or indirect remuneration that would be harmful
or detrimental to the business and affairs of the Company or that would
materially interfere with his duties hereunder. The foregoing, however, shall
not preclude the Employee from serving on civic or charitable boards or
committees, managing personal or family investments, or engaging in such other
activities as the Board of Directors of the Company or its equivalent (such
entity, the “Board”) may approve from time to time, so long as such activities
do not materially interfere with the performance of the Employee’s
responsibilities hereunder.
2.Compensation.
(a)Base Salary. During the Employment Period, the Employee shall receive a base
salary at a rate of $180,000 per annum, which shall be paid in accordance with
the customary payroll practices of the Company, and shall be subject to review
on an annual basis as determined by the Board or a committee thereof (the “Base
Salary”). The Employee’s Base Salary shall not be subject to decrease, other
than a reduction which is part of a general cost reduction approved by the Board
affecting other similarly situated employees and which does not exceed ten
percent (10%) of the Employee’s then Base Salary when combined with any such
prior reductions.
(b)Annual Bonus. With respect to each calendar year ending during the Employment
Period, in addition to the Base Salary, the Employee may be eligible to earn an
annual cash performance bonus based upon the achievement of performance targets
established by the Board (or a committee thereof). The target amount for such
annual cash performance bonus shall be no less than 90% of Base Salary (the
“Target Bonus”), and any actual bonus shall be determined in accordance with the
terms of the annual cash performance bonus plan as in effect from time to time.
Except as otherwise provided in Section 3, in order to receive payment of any
such annual cash performance bonus, the Employee must be continuously employed
by the Company or any of its subsidiaries through the date of actual payment.
(c)Participation in Benefit Plans. During the Employment Period, the Employee
shall be entitled to receive all perquisites and participate in all benefit
plans, programs and policies maintained by the Company from time to time that
are available generally to its similarly-situated senior executives; provided,
however, that the Employee’s right to receive such perquisites and participate
in such plans, programs and policies shall not affect the Company’s right to
amend or terminate the general applicability of such perquisites, plans,
programs and policies. The Company may, in its sole discretion and from time to
time, amend, eliminate or establish benefit programs as it deems appropriate.
(d)Expenses. The Company shall reimburse the Employee for all reasonable travel
and other business expenses incurred by him in the performance of his duties to
the Company in accordance with the Company’s applicable expense reimbursement
policies and procedures. Any expenses shall be reimbursed promptly in accordance
with such policies and procedures.
(e)Paid Time Off. The Employee shall be entitled to such periods of paid time
off (“PTO”) each year as provided from time to time under the Company’s PTO
policy and as otherwise provided for similarly situated employees.
3.Termination of Employment. Subject to the further provisions of this Section
3, the Employment Period and the Employee’s employment hereunder may be
terminated by either Party at any time and for any or no reason; provided,
however, that the Company and the Employee will be required to give written
notice of any termination of the Employee’s employment as set forth in this
Section 3. Notwithstanding any other provision of this Agreement, the provisions
of this Section 3 shall exclusively govern the Employee’s rights to compensation
and benefits upon termination of employment with the Company.





--------------------------------------------------------------------------------





(a)Notice of Termination. Any termination or resignation of the Employee’s
employment by the Company or by the Employee, as applicable, under this Section
3 (other than termination of employment as a result of the Employee’s death)
shall be communicated by a written notice (a “Notice of Termination”) to the
other Party hereto (i) indicating whether the termination is for or without
Cause (as defined below) or the resignation is for or without Good Reason (as
defined below), (ii) indicating the specific termination provision in this
Agreement relied upon, and (iii) specifying a date of termination (the “Date of
Termination”), which, if submitted by the Employee, shall be thirty (30) days
following the date of such notice (or the first business day following the last
day of the Cure Period, in the case of Employee’s resignation for Good Reason,
or such other date as mutually agreed by the Company and the Employee).
(b)Accrued Rights. Upon a termination of the Employee’s employment for any
reason, the Employee (or the Employee’s estate) shall be entitled to receive the
sum of the Employee’s Base Salary through the Date of Termination not
theretofore paid (payable as soon as practicable following, but in all events
within 30 days of the Date of Termination); any unreimbursed business expenses;
and any amount arising from the Employee’s participation in, or benefits under,
any employee benefit plans, programs or arrangements (including without
limitation, any disability or life insurance benefit plans, programs or
arrangements), which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements
(collectively, the “Accrued Rights”).
(c)Termination by the Company without Cause or Resignation For Good Reason. If
the Employee’s employment shall be terminated by the Company without Cause (and
not by reason of Employee’s death or Disability), or by the Employee for Good
Reason, then, in addition to the Accrued Rights, the Company shall (subject to
the Employee’s execution, within twenty-one (21) days following receipt, of a
waiver and general release of claims in substantially the form attached hereto
as Exhibit A (the “Release”), and such Release becoming effective and
irrevocable in accordance with its terms within thirty (30) days following the
Date of Termination):
(i)pay to the Employee any annual bonus earned by the Employee pursuant to
Section 2(b) for any calendar year completed prior to the Date of Termination
that remains unpaid as of the Date of Termination (payable at the same time as
such annual bonuses are paid to executives generally);
(ii)pay to the Employee the annual bonus earned by the Employee pursuant to
Section 2(b) for the calendar year that includes the Date of Termination (based
on actual performance during such year), which amount shall be pro-rated to
reflect the number of days that the Employee was employed by the Company during
such calendar year and which shall be payable at the same time as such annual
bonuses are paid to executives generally; and
(iii)pay to the Employee, in accordance with the Company’s regular payroll
practice following the Date of Termination, the Employee’s Base Salary (as in
effect immediately prior to the Date of Termination) for a period of twelve (12)
months following the Date of Termination.
Notwithstanding the foregoing, (x) any payments pursuant to this Section 3(c)
that would otherwise be payable in the first thirty (30) days following the Date
of Termination shall be withheld and become payable in a lump sum on the
thirtieth (30th) day following the Date of Termination and (y) the Company shall
not be obligated to make any such payments described in this Section 3(c) after
the date the Employee first violates any of the restrictive covenants set forth
in Section 4.
(iv)“Cause” shall be deemed to exist if any of the following items shall apply:
(i) a material breach of any written agreement between the Employee and the
Company or any affiliate, including, without limitation, a breach by the
Employee of the Employee’s obligations under this Agreement or any other written
agreement between the Employee and the Company or an affiliate; (ii) ongoing and
repeated non-performance by the Employee of his duties and responsibilities to
the Company (other than any such non-performance resulting from the Employee’s
incapacity due to physical or mental illness or any such non-performance after
his issuance of a written notice to the Company of his intention to resign for
Good Reason), intentional or negligent misconduct by the Employee in the
performance of his duties to the Company a material violation by the Employee of
any written policies of the Company or the specific written and lawful
directions of the Board or Employee’s direct supervisor; (iii) a breach of any
fiduciary duty which the Employee owes to the Company or any affiliate in his
capacity as an employee or officer; (iv) the conviction or plea of guilty or no
contest by the Employee with respect to (A) a felony or (B) embezzlement,
dishonesty, a crime involving moral turpitude, or intentional and actual fraud;
(v) the use of illicit drugs or other illicit substances or the abuse of licit
drugs or other substances on Company premises or during the performance of the
Employees duties or that otherwise causes material harm to the Company or any
affiliate; or (vi) an unexplained absence from work for more than ten (10) days
in any twelve (12) month period (vacation, Company-approved personal leave,
Company-approved sick leave, and Disability excepted). The Employee’s employment
will be deemed to have been terminated for Cause if it is determined subsequent
to his termination of employment that grounds for termination of his employment
for Cause existed at the time of his termination of employment.
(v)“Good Reason” shall be deemed to exist if, without the Employee’s consent:
(A) there is a material diminution in the duties, responsibilities, or authority
of the Employee; (B) there is a reduction in the Employee’s then Base Salary and
Target Bonus, other than a reduction which is part of a general cost reduction
affecting other similarly situated employees and which does not exceed ten
percent (10%) of the Employee’s then target base compensation in the aggregate
when combined with any such prior reductions; or (C) there is a material breach
by the





--------------------------------------------------------------------------------





Company of any agreement between the Employee and the Company or any affiliate,
including, without limitation, a material breach by the Company of the Company’s
obligations under this Agreement or any other agreement between the Employee and
the Company or an affiliate. In each such case of Good Reason, the Employee
shall provide the Company with written notice of the grounds for a Good Reason
termination within ninety (90) days of the initial occurrence thereof, and the
Company shall have a period of thirty (30) days to cure after receipt of the
written notice (the “Cure Period”). Resignation by the Employee following the
Company’s cure or before the expiration of the Cure Period shall constitute a
voluntary resignation and not a termination or resignation for Good Reason. If
the alleged Good Reason event has not been cured at the end of the Cure Period,
the Employee’s termination of employment for Good Reason will be effective on
the first business day following the last day of the Cure Period.
Following the Employee’s termination of employment by the Company without Cause
(and not by reason of Employee’s death or Disability), or by the Employee for
Good Reason, except as set forth in this Section 3(c), the Employee shall have
no further rights to any compensation or any other benefits under this
Agreement.
(d)    Termination by the Company for Cause; Resignation Without Good Reason. If
the Employee’s employment shall be terminated by the Company for Cause or upon
the Employee’s resignation without Good Reason, the Employee shall only be
entitled to receive the Accrued Rights. Following the Employee’s termination of
employment by the Company for Cause or upon the Employee’s resignation without
Good Reason, except as set forth in this Section 3(d), the Employee shall have
no further rights to any compensation or any other benefits under this
Agreement.
(e)    Disability or Death. The Employment Period and the Employee’s employment
hereunder shall terminate immediately upon the Employee’s death and may be
terminated by the Company if the Employee becomes or is reasonably expected to
be (in the good faith judgment of the Board) physically or mentally
incapacitated and therefore unable for a period of one hundred twenty (120)
consecutive days to perform the essential functions of Employee’s position, with
or without a reasonable accommodation (such incapacity is hereinafter referred
to as “Disability”), in each case, in a manner consistent with applicable state
and federal law. Upon termination of the Employee’s employment hereunder by
reason of his Disability or death, the Employee or the Employee’s estate (as the
case may be) shall only be entitled to receive (i) the Accrued Rights and (ii)
such additional payments, if any, as determined by the Board in its sole and
absolute discretion. Following the termination of the Employee’s employment by
reason of the Employee’s Disability or death, except as set forth in this
Section 3(e), the Employee shall have no further rights to any compensation or
any other benefits under this Agreement.
(f)    Return of Property. Upon cessation of the Employee’s employment with the
Company for any reason, whether voluntary or involuntary, the Employee shall
immediately deliver to the Company (i) all physical, computerized, electronic or
other types of records, documents, proposals, notes, lists, files and any and
all other materials, including computerized and electronic information, that
refers, relates or otherwise pertains to the Company or any affiliate of the
Company (or business dealings thereof) that are in the Employee’s possession,
subject to the Employee’s control or held by the Employee for others; and
(ii) all property or equipment that the Employee has been issued by the Company
or any affiliate of the Company during the course of his employment or property
or equipment thereof that the Employee otherwise possesses, including any
computers, cellular phones, pagers and other devices. The Employee acknowledges
that he is not authorized to retain any physical, computerized, electronic or
other types of copies of any such physical, computerized, electronic or other
types of records, documents, proposals, notes, lists, files or materials, and is
not authorized to retain any other property or equipment of the Company or any
affiliate of the Company. The Employee further agrees that the Employee will
promptly forward to the Company (and thereafter destroy any physical or
electronic copies thereof) any confidential business information relating to the
Company or any affiliate of the Company that has been or is inadvertently
directed to the Employee following the Employee’s last day of employment. The
provisions of this Section 3(f) are in addition to any other written obligations
on the subjects covered herein that the Employee may have with the Company and
its affiliates, and are not meant to and do not excuse such obligations. Upon
the termination of his employment with the Company and its subsidiaries, the
Employee shall, upon the Company’s request, promptly execute and deliver to the
Company a certificate (in form and substance satisfactory to the Company) to the
effect that the Employee has complied with the provisions of this Section 3(f).
(g)    Resignation of Offices. Promptly following any termination of the
Employee’s employment with the Company (other than by reason of the Employee’s
death), the Employee shall be deemed to have resigned from all positions that
the Employee may then hold as an employee or officer of the Company or any
affiliate of the Company. The Employee shall promptly deliver to the Company any
additional documents reasonably required by the Company to confirm such
resignations.
(h)    Further Assurances; Cooperation. Following the termination of the
Employee’s employment with the Company, the Employee shall execute any and all
documents to secure the Company’s right to any Work Product (as defined in
Section 4(b)), and the Employee agrees to make himself available as reasonably
practical with respect to, and to use reasonable efforts to cooperate in
conjunction with, any litigation or investigation arising from events that
occurred during the Employee’s employment with the Company and its affiliates
(whether such litigation or investigation is then pending or subsequently
initiated) involving the Company or any affiliate of the Company, including
providing testimony and preparing to provide testimony if so requested by the
Company. The Company shall pay to the Employee an hourly retainer of $300 for
any such assistance and testimony.





--------------------------------------------------------------------------------





4.Restrictive Covenants.
(a)Confidential Information. During the course of the Employee’s employment with
the Company, the Employee will be given access to and receive Confidential
Information (as defined below) regarding the business of the Company and its
affiliates. The Employee agrees that the Confidential Information constitutes a
protectable business interests of the Company and its affiliates and covenants
and agrees that at all times during the Employee’s employment with the Company,
and at all times following the Employee’s termination, the Employee will not,
directly or indirectly, disclose any Confidential Information. As used in this
Agreement, the term “Confidential Information” means any and all confidential,
proprietary or trade secret information of the Company or an affiliate not
within the public domain, whether disclosed, directly or indirectly, verbally,
in writing (including electronically) or by any other means in tangible or
intangible form, including that which is conceived or developed by the Employee,
applicable to or in any way related to: (i) the present or future business
activities, products and services, and customers of the Company or its
affiliates; (ii) the research and development of the Company or its affiliates;
or (iii) the business of any client or vendor of the Company or its affiliates.
Such Confidential Information includes the following property or information of
the Company or its affiliates, by way of example and without limitation, trade
secrets, processes, formulas, data, program documentation, customer lists,
designs, drawings, algorithms, source code, object code, know-how, improvements,
inventions, licenses, techniques, all plans or strategies for marketing,
development and pricing, business plans, financial statements, profit margins
and all information concerning existing or potential clients, suppliers or
vendors. Confidential Information of the Company also means all similar
information disclosed to any member of the Company by third parties that is
subject to confidentiality obligations. The Company shall not be required to
advise the Employee specifically of the confidential nature of any such
information, nor shall the Company be required to affix a designation of
confidentiality to any tangible item, in order to establish and maintain its
confidential nature. Notwithstanding the preceding to the contrary, Confidential
Information shall not include general industry information or information that
is publicly available or readily discernable from publicly available products or
literature; information that the Employee lawfully acquires from a source other
than the Company or its affiliates or any client or vendor of the Company or any
of its affiliates (provided that such source is not bound by a confidentiality
agreement with the Company or any of its affiliates); information that is
required to be disclosed pursuant to any law, regulation, rule of any
governmental body or authority, or stock exchange, or court order; or
information that reflects employee’s own skills, knowledge, know-how and
experience gained prior to employment or service and outside of any connection
to or relationship with the Company or any of its affiliates, or the
predecessors of any such entities.
(b)Intellectual Property Ownership. The Employee hereby assigns to the Company
all rights, including, without limitation, copyrights, patents, trade secret
rights, and other intellectual property rights associated with any ideas,
concepts, techniques, inventions, processes, works of authorship, Confidential
Information or trade secrets (i) developed or created by the Employee, solely or
jointly with others, during the course of performing work for or on behalf of
the Company or any affiliate of the Company, or the predecessors of any such
entities, whether as an employee or independent contractor, (ii) that the
Employee conceives, develops, discovers or makes in whole or in part during the
Employee’s employment by the Company that relate to the business of the Company
or any affiliate of the Company or the actual or demonstrably anticipated
research or development of the Company or any affiliate of the Company, (iii)
that the Employee conceives, develops, discovers or makes in whole or in part
during or after the Employee’s employment by the Company that are made through
the use of any of the equipment, facilities, supplies, trade secrets or time of
the Company or any affiliate of the Company, or that result from any work the
Employee performs for the Company or any affiliate of the Company, or (iv)
developed or created by the Employee, solely or jointly with others, at any time
before the Employment Period, that relate to or involve the Company’s businesses
(including, but not limited to, the business of the Company Group)
(collectively, the “Work Product”). Without limiting the foregoing, to the
extent possible, all software, compilations and other original works of
authorship included in the Work Product will be considered a “work made for
hire” as that term is defined in Title 17 of the United States Code. If,
notwithstanding the foregoing, the Employee for any reason retains any right,
title or interest in or relating to any Work Product, the Employee agrees
promptly to assign, in writing and without any requirement of further
consideration, all such right, title, and interest to the Company. Upon request
of the Company at any time during or after the Employment Period, the Employee
will take such further actions, including execution and delivery of instruments
of conveyance, as may be appropriate to evidence, perfect, record or otherwise
give full and proper effect to any assignments of rights under or pursuant to
this Agreement. The Employee will promptly disclose to the Company any such Work
Product in writing.
(c)Agreement Not to Solicit Employees. The Employee agrees that during the
period commencing on the Effective Date and ending on the date that is twelve
(12) months after the Date of Termination (the “Restricted Period”) the Employee
shall not, directly or indirectly, solicit or recruit any person who is as of
the Date of Termination (or was within twelve (12) months prior to the Date of
Termination) an employee of the Company or an affiliate (provided, however, that
the foregoing provision shall not prohibit solicitations made by the Employee to
the general public).
(d)Agreement Not to Compete. The Employee acknowledges that the Company has
spent significant time, effort and resources protecting its Confidential
Information and customer goodwill. The Employee further acknowledges that the
Confidential Information is of significant competitive value to the Company in
the industry in which it competes, and that the use or disclosure, even if
inadvertent, of such Confidential Information for the benefit of a competitor
would cause significant damage to the legitimate business interests of the
Company. Accordingly, in order to protect the legitimate business and customer
goodwill interests of the Company, to protect that Confidential Information
against inappropriate use or disclosure, and in





--------------------------------------------------------------------------------





consideration for the Employee’s employment and the benefits provided to the
Employee (including, without limitation, the benefits payable to the Employee
pursuant to this Agreement), the Employee hereby agrees that during the
Employment Period and the Restricted Period, the Employee shall not directly or
indirectly own any interest in, manage, control, participate in (whether as an
officer, director, manager, employee, partner, equityholder, member, agent,
representative or otherwise), consult with, render services for, or in any other
manner engage in any Competitive Business anywhere in which the Company and/or
any of its affiliates, as the context may require (the “Company Group”), are
engaging in business as of the Closing; provided, that nothing herein shall
prohibit the Employee from being, directly or indirectly, a passive owner of not
more than 2% of the outstanding stock of any class of a corporation which is
publicly traded so long as the Employee does not have any active participation
in the business of such corporation. “Competitive Business” means a business
enterprise engaged in the business conducted by the Company Group as of the
Effective Date, as such business may be extended or expanded as contemplated by
the strategic plan of the Company Group as in effect as of the Effective Date.
(e)Non-Disparagement. The Employee shall not, while employed by the Company or
at any time thereafter, disparage the Company (or any affiliate) in any way that
materially and adversely affects the goodwill, reputation or business
relationships of the Company or the affiliate with the public generally, or with
any of its customers, vendors or employees. The Company shall not (and shall use
reasonable efforts to procure that its directors and officers shall not)
disparage the Employee in any way that materially and adversely affects him or
his reputation or business relationships. Notwithstanding the foregoing, this
Section shall not prohibit either Party from rebutting claims or statements made
by any other person.
(f)Enforcement. The Employee acknowledges that he has carefully read and
considered all the terms and conditions of this Agreement, including the
restraints imposed upon him pursuant to this Section 4. The Employee agrees that
each of the restraints contained herein are necessary for the protection of the
goodwill, Confidential Information and other legitimate interests of the
Company; that each and every one of these restraints is reasonable in respect to
subject matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent him from obtaining other
suitable employment during the period in which the Employee is bound by such
restraints. The Employee further acknowledges that, were he to breach any of the
covenants contained in this Section 4, the damage to the Company would be
irreparable. The Employee therefore agrees that the Company, in addition to any
other remedies available to it, shall be entitled to injunctive relief against
any breach or threatened breach by the Employee of any of said covenants.
(g)If at the time of enforcement of this Agreement, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
circumstances then existing, the Parties agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by applicable laws.
5.Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
6.Mutual Drafting. Each Party has had the opportunity to be represented by
counsel of its choice in negotiating this Agreement. This Agreement shall
therefore be deemed to have been negotiated and prepared at the joint request,
direction and construction of the Parties, at arm’s length, with the advice and
participation of counsel, and shall be interpreted in accordance with its terms
without favor to either Party, and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.
7.Section 409A of the Internal Revenue Code.
(a)Notwithstanding anything contained in this Agreement to the contrary, to the
maximum extent permitted by applicable law, amounts payable to the Employee
pursuant to Section 3 are intended to be made in reliance upon Treas. Reg. §
1.409A-1(b)(4) (short-term deferral) or Treas. Reg. § 1.409A-1(b)(9)
(involuntary separation pay) or any other applicable exemption under Section
409A of the Code. No amounts payable under this Agreement upon the Employee’s
termination of employment shall be payable unless the Employee’s termination of
employment constitutes a “separation from service” within the meaning of Treas.
Reg. § 1.409A-1(h) (a “Separation from Service”). The Company and the Employee
intend that their exercise of authority or discretion under this Agreement shall
be consistent with the foregoing exemptions under, or comply with, Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”). If any
provision of this Agreement does not satisfy the requirements of Section 409A,
such provision shall nevertheless be applied in a manner consistent with those
requirements.
(b)If the Employee is a “specified employee” (as defined in Section 409A of the
Code), as determined by the Company in accordance with Section 409A of the Code,
on the date of the Employee’s Separation from Service, to the extent that the
payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which the Employee is entitled under this Agreement is required in
order to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the
Code, then such portion deferred pursuant to this Section 7(b) shall be paid or
distributed to the Employee in a lump sum on the earlier of (i) the date that is
six (6)-months following the Employee’s Separation from Service, (ii) the date
of the Employee’s death or (iii) the earliest date as is permitted under Section
409A of the Code. Any remaining payments due under the Agreement shall be paid
as otherwise provided herein.







--------------------------------------------------------------------------------





(c)If any provision of this Agreement would subject the Employee to additional
tax or interest under Section 409A, the Company and the Employee shall amend
this Agreement, or take such other actions as the Employee and the Company deem
reasonably necessary or appropriate, to comply with the requirements of Section
409A of the Code and the Treasury Regulations thereunder (and any applicable
transition relief) while preserving the economic agreement of the parties. In no
event whatsoever shall the Company be liable for any tax, interest or penalties
that may be imposed on the Employee under Section 409A. Notwithstanding the
foregoing, no particular tax result for the Employee with respect to any income
recognized by the Employee in connection with this Agreement is guaranteed.
Neither the Company nor any of its affiliates shall have any obligation to
indemnify or otherwise hold the Employee harmless from any or all such taxes,
interest, or penalties, or liability for any damages related thereto. The
Employee acknowledges that he has been advised to obtain independent legal, tax
or other counsel in connection with Section 409A. Each payment under this
Agreement is intended to be a “separate payment” and not a series of payments
for purposes of Section 409A. Any payments or reimbursements of any expenses
provided for under this Agreement shall be made in accordance with Treas. Reg. §
1.409A-3(i)(1)(iv). All references in this Agreement to Section 409A include
rules, regulations, and guidance of general application issued by the Department
of the Treasury under Section 409A.
8.Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without regard to
the conflict of laws principles thereof.
9.Binding Arbitration.
(a)Generally. The Employee and the Company agree that any controversy or claim
arising out of or relating to this Agreement, the employment relationship
between the Employee and the Company, or the termination thereof, including the
arbitrability of any controversy or claim, which cannot be settled by mutual
agreement will be finally settled by binding arbitration in accordance with the
Expedited Arbitration Procedures of Judicial Arbitration & Mediation Service,
Inc. (“JAMS”), as set forth in Section 16.1 et seq. of the JAMS rules, or any
successor provision thereto, as follows: Any Party aggrieved will deliver a
notice to the other Party setting forth the specific points in dispute. Any
points remaining in dispute twenty (20) days after the giving of such notice
may, upon ten (10) days’ notice to the other party, be submitted to JAMS
arbitration conducted before a single neutral arbitrator in Dallas, Texas. The
arbitrator shall be appointed by agreement of the parties hereto or, if no
agreement can be reached, by JAMS. The arbitrator may enter a default decision
against any Party who fails to participate in the arbitration proceedings.
Notwithstanding the foregoing, a Party who seeks equitable relief, including
injunctive relief, shall not be obligated to utilize the arbitration proceedings
required hereunder and instead may seek such relief in any state or federal
court sitting in Dallas, Texas.
(b)Binding Effect. The decision of the arbitrator on the points in dispute will
be final, unappealable and binding, and judgment on the award may be entered in
any court having jurisdiction thereof. The arbitrator shall only be authorized
to interpret the provisions of this Agreement, and shall not amend, change or
add to any such provisions. The Parties agree that this provision has been
adopted by the Parties to rapidly and inexpensively resolve any disputes between
them and that this provision will be grounds for dismissal of any court action
commenced by either Party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award or proceedings
seeking equitable relief as permitted under Section 9(a). In the event that any
court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the Parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.
(c)Fees and Expenses. Except as otherwise provided in this Agreement or by
applicable law, the arbitrator will be authorized to apportion its fees and
expenses as the arbitrator deems appropriate and the arbitrator will be
authorized to award the prevailing party its fees and expenses (including
attorneys’ fees). In the absence of any such apportionment or award, each Party
will bear its own expenses and the fees of its own attorney.
(d)Confidentiality. The Parties and the arbitrator will keep confidential, and
will not disclose to any person, except the parties’ advisors and legal
representatives, or as may be required by law, the existence of any controversy
under this Section 9, the referral of any such controversy to arbitration or the
status or resolution thereof.
(e)Waiver. The Employee acknowledges that arbitration pursuant to this Agreement
includes all controversies or claims of any kind (e.g., whether in contract or
in tort, statutory or common law, legal or equitable) now existing or hereafter
arising under any federal, state, local or foreign law, including, but not
limited to, the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1866, the Employee Retirement Income
Security Act, the Family and Medical Leave Act, the Americans With Disabilities
Act and all similar federal, state and local laws, and the Employee hereby
waives all rights thereunder to have a judicial tribunal and/or a jury determine
such claims.
(f)Acknowledgment. The Employee acknowledges that before agreeing to participate
in this Agreement, the Employee has had the opportunity to consult with any
attorney or other advisor of the Employee’s choice, and that this provision
constitutes advice from the Company to do so if the Employee chooses. The
Employee further acknowledges that the Employee has agreed to enter into this
Agreement of the Employee’s own free will, and that no promises or
representations have been made to the Employee by any person to induce the
Employee to enter into this Agreement other than the express terms set forth
herein. The Employee further acknowledges that the Employee has read this
Agreement and understands all of its terms, including the waiver of rights set
forth in this Section 9.
10.Assignment. Neither the Company nor the Employee may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company





--------------------------------------------------------------------------------





may assign its rights and obligations to any affiliate or a successor to the
business of the Company or all or substantially all of the assets of the Company
without the consent of the Employee. This Agreement shall inure to the benefit
of and be binding upon the Company and the Employee, their respective
successors, executors, administrators, heirs and permitted assigns.
11.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.
12.Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier service or
deposited in the United States mail, postage prepaid, registered or certified,
and addressed to the Employee at his last known address on the books of the
Company or, in the case of the Company, at its principal place of business,
attention of the Legal Department or to such other address as any Party may
specify by notice to the other actually received.
13.Entire Agreement. This Agreement constitutes the entire agreement between the
Parties hereto pertaining to the subject matter hereof and supersedes all prior
and contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties with respect to such subject matter,
including without limitation any previous employment agreements entered into
between Employee and the Company or any of its affiliates.
14.Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Employee and by an expressly authorized representative
of the Company.
15.Headings. The headings and captions in this Agreement are for convenience
only, and in no way define or describe the scope or content of any provision of
this Agreement.
16.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.
[Remainder of page is intentionally blank.]
    











--------------------------------------------------------------------------------





SIGNATURE PAGE TO EMPLOYMENT AGREEMENT
IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have hereunto set their hands under seal, effective as of the date first set
forth above.


EXECUTIVE


_/s/ James Carpenter_____________
James Carpenter




Foundation Building Materials, LLC


By:_/s/ Ruben Mendoza__________
Name: Ruben Mendoza
Title: President and Chief Executive Officer









--------------------------------------------------------------------------------





Exhibit A


GENERAL RELEASE OF CLAIMS


[The language in this Release may change based on legal developments and
evolving best practices; this form is provided as an example of what will be
included in the final Release document.]


This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, ____, between _________ (“Employee”), and Foundation Building
Materials, LLC (the “Company”) (collectively referred to herein as the
“Parties”).
WHEREAS, the Employee and the Company are parties to that certain Employment
Agreement dated as of __________, 2015 (the “Agreement”);
WHEREAS, the Parties agree that Employee is entitled to certain severance
benefits under the Agreement, subject to Employee’s execution of this Release;
and
WHEREAS, the Company and the Employee now wish to fully and finally to resolve
all matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to the Employee pursuant to the Agreement, the adequacy of which is
hereby acknowledged by the Employee, and which the Employee acknowledges that he
or she would not otherwise be entitled to receive, the Employee and the Company
hereby agree as follows:
1.    General Release of Claims by the Employee.
(a)    The Employee, on behalf of himself or herself and his or her executors,
heirs, administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which the Employee is or has been a
participant by virtue of his or her employment with or service to the Company
(collectively, the “Company Releasees”), from any and all claims, debts,
demands, accounts, judgments, rights, causes of action, equitable relief,
damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected (collectively, “Claims”), which the Employee has or may have had
against such entities based on any events or circumstances arising or occurring
on or prior to the date hereof or on or prior to the date hereof, arising
directly or indirectly out of, relating to, or in any other way involving in any
manner whatsoever the Employee’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment
and Housing Act, California Government Code Section 12940, et seq.
Notwithstanding the generality of the foregoing, the Employee does not release
the following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims pursuant to the terms and conditions of the federal law known as
COBRA;
(iv)    Claims for indemnity under the bylaws of the Company, as provided for by
applicable law or under any applicable insurance policy with respect to the
Employee’s liability as an employee, director or officer of the Company;
(v)    Claims based on any right the Employee may have to enforce the Company’s
executory obligations under the Agreement; and
(vi)    Claims the Employee may have to vested or earned compensation and
benefits.





--------------------------------------------------------------------------------





(b)    THE EXECUTIVE ACKNOWLEDGES THAT he or she HAS BEEN ADVISED OF AND IS
FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, THE EXECUTIVE HEREBY EXPRESSLY WAIVES ANY
RIGHTS he or she MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR
COMMON LAW PRINCIPLES OF SIMILAR EFFECT.
[Note: Clauses (c), (d) and (e) apply only if the Employee is age 40 or older at
time of termination]
(c)     The Employee acknowledges that this Release was presented to him or her
on the date indicated above and that the Employee is entitled to have twenty-one
(21) days’ time in which to consider it. The Employee further acknowledges that
the Company has advised him or her that he or she is waiving his or her rights
under the ADEA, and that the Employee should consult with an attorney of his or
her choice before signing this Release, and the Employee has had sufficient time
to consider the terms of this Release. The Employee represents and acknowledges
that if Employee executes this Release before twenty-one (21) days have elapsed,
the Employee does so knowingly, voluntarily, and upon the advice and with the
approval of the Employee’s legal counsel (if any), and that the Employee
voluntarily waives any remaining consideration period.
(d)     The Employee understands that after executing this Release, the Employee
has the right to revoke it within seven (7) days after his or her execution of
it. The Employee understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and the Employee
does not revoke the Release in writing. The Employee understands that this
Release may not be revoked after the seven (7) day revocation period has passed.
The Employee also understands that any revocation of this Release must be made
in writing and delivered to the Company at its principal place of business
within the seven (7) day period.
(e)     The Employee understands that this Release shall become effective,
irrevocable, and binding upon the Employee on the eighth (8th) day after his or
her execution of it, so long as the Employee has not revoked it within the time
period and in the manner specified in clause (d) above.
(f)    The Employee further understands that the Employee will not be given any
severance benefits under the Agreement unless this Release is effective on or
before the date that is thirty (30) days following the date of the Employee’s
termination of employment.
2.No Assignment. The Employee represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that the Employee may have against the Company Releasees. The Employee agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from the Employee.
3.Severability. If any portion or provision of this Release shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Release, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.
4.Headings. The headings and captions in this Release are for convenience only,
and in no way define or describe the scope or content of any provision of this
Agreement.
5.Mutual Drafting. Each Party has had the opportunity to be represented by
counsel of its choice in negotiating this Agreement. This Agreement shall
therefore be deemed to have been negotiated and prepared at the joint request,
direction and construction of the Parties, at arm’s length, with the advice and
participation of counsel, and shall be interpreted in accordance with its terms
without favor to either Party, and no presumption or burden of proof shall arise
favoring or disfavoring either Party by virtue of the authorship of any of the
provisions of this Agreement.
6.Governing Law. This Release shall be construed and enforced under and be
governed in all respects by the laws of the State of California, without regard
to the conflict of laws principles thereof.
7.Entire Agreement. This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. This Release may be
amended or modified only with the written consent of the Employee and an
authorized representative of the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.
8.Counterparts. This Release may be executed in two or more counterparts, each
of which shall be an original and all of which together shall constitute one and
the same instrument.
(Signature Page Follows)





--------------------------------------------------------------------------------


















--------------------------------------------------------------------------------





SIGNATURE PAGE TO RELEASE
IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.


EXECUTIVE


______________________________






Foundation Building Materials, LLC


By:_________________________
Name:
Title:











